 1 JACKLIN CHOU LEM (CBN 255293)
   CHRISTOPHER J. CARLBERG (CBN 269242)
 2 NOLAN J. MAYTHER (CBN 319471)
   Trial Attorneys
 3 U.S. Department of Justice
   Antitrust Division
 4 450 Golden Gate Avenue, Room 10-0101
   San Francisco, California 94102-3478
 5 Telephone: (415) 934-5300
   Facsimile: (415) 934-5399
 6 Jacklin.lem@usdoj.gov
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   IN THE MATTER OF THE APPLICATION 2:17-cr-00188 JAM
     OF THE UNITED STATES OF AMERICA
12   FOR AN ORDER AUTHORIZING THE     [Proposed] Order to Disclose Tax Returns and
     DISCLOSURE OF TAX RETURNS AND    Return Information
13   RETURN INFORMATION
14
15
16
17                ORDER TO DISCLOSE TAX RETURNS AND RETURN INFORMATION
18          On the 11th day of December 2019, the Assistant Attorney General of the Antitrust Division of
19 the United States Department of Justice, applied for an order, pursuant to 26 U.S.C. § 6103(i)(1),
20 directing the Internal Revenue Service to disclose taxpayer returns, return information, information
21 returns (e.g., Forms 1099, 1098, W-2, K-1, 8300, 1120), and computer-generated transcripts, for taxable
22 period 2012 for the following individual and entity:
23          Leroy Pastor Weber
24          SSN: XXX-XX-8396
            DOB: XX/XX/1967
25          Last Known Address: XXXXXXXXXXXXXXXXX Bakersfield, CA XXXXX
26
            Webco Construction, Inc.
27          EIN: XX-XXX2066
            Last Known Address: XXXXXXXXXXXXXXXXXXXXXXXXX Oxnard, CA XXXXX
28




     [PROPOSED] ORDER FOR DISCLOSURE OF RETURNS AND RETURN INFORMATION
 1 After examining the application, the Court FINDS:
 2       1. There is reasonable cause to believe, based upon information believed to be reliable in the
 3 Government’s Ex Parte Application, that a violation of 18 U.S.C. § 371 (conspiracy to defraud the
 4 United States) has been committed.
 5       2. There is reasonable cause to believe that the tax information sought is relevant to a matter related
 6 to the commission of such act.
 7       3. That Assistant Attorney General Makan Delrahim, Trial Attorneys Jacklin Chou Lem, Nolan J.
 8 Mayther, and Christopher J. Carlberg of the Antitrust Division, Special Agent Christopher Nelson of the
 9 Department of the Army’s Criminal Investigations Command, Special Agent Sean Gomez of the Office
10 of Inspector General of the Small Business Administration, and Special Agent Tracy Lilley of the Office
11 of Inspector General of the General Services Administration, are personally and directly engaged in an
12 investigation pertaining to the prosecution of the above-mentioned violation, which may result in a
13 judicial proceeding; the preparation of a judicial proceeding pertaining to the prosecution of the above-
14 mentioned violation; including pretrial hearings, a trial, and sentencing proceedings, pertaining to the
15 prosecution of the above-mentioned violation.
16       4. That the tax information sought to be disclosed is exclusively for use in federal criminal judicial
17 proceedings, and preparation for those proceedings.
18       5. That the tax information sought cannot reasonably be obtained, under the circumstances, from
19 another source.
20       6. That this Application is authorized by Assistant Attorney General Makan Delrahim of the
21 Antitrust Division.
22 IT IS HEREBY ORDERED that the Internal Revenue Service:
23       1. Disclose certified copies of returns, return information, information returns (e.g., Forms 1099,
24 1098, W-2, K-1, 8300, 1120), and computer-generated transcripts of the aforementioned individual and
25 entity for the taxable period 2012 that have been filed with the Internal Revenue Service;
26       2. Certify, where tax information described has not been filed or is not on file with the Internal
27 Revenue Service, that no such tax information has been filed or is not on file;
28 ///




     [PROPOSED] ORDER FOR DISCLOSURE OF RETURNS AND RETURN INFORMATION
 1      3. Disclose if and when such tax information described above has come into the possession of the
 2 Internal Revenue Service subsequent to the date of this Order; and
 3      4. Disclose such tax information and make such certification only to Assistant Attorney
 4 General Makan Delrahim, Trial Attorneys Jacklin Chou Lem, Nolan J. Mayther, and Christopher J.
 5 Carlberg of the Antitrust Division; Special Agent Christopher Nelson of the Department of the Army’s
 6 Criminal Investigations Command, Special Agent Sean Gomez of the Office of Inspector General of the
 7 Small Business Administration, and Special Agent Tracy Lilley of the Office of Inspector General of the
 8 General Services Administration; and other personnel who are personally and directly engaged in an
 9 investigation pertaining to the prosecution of the above-mentioned violation, who shall use the returns
10 and return information disclosed for use solely in federal criminal judicial proceedings, and preparation
11 for those proceedings. No disclosure may be made to any other person except in accordance with the
12 provisions of 26 U.S.C. § 6103(i)(1), and 26 C.F.R. § 301.6103(i)-1.
13
14 Dated: December 11, 2019                              Respectfully submitted,
15
16                                                       By:       /s Jacklin Chou Lem
                                                         JACKLIN CHOU LEM
17                                                       CHRISTOPHER J. CARLBERG
18                                                       NOLAN J. MAYTHER
                                                         Trial Attorneys
19                                                       United States Department of Justice
                                                         Antitrust Division
20
21                                                       Attorneys for Applicant
                                                         UNITED STATES OF AMERICA
22
23 Dated: This 12 day of December, 2019
24
25
26
27
28




     [PROPOSED] ORDER FOR DISCLOSURE OF RETURNS AND RETURN INFORMATION
